DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of group I, shRNA, SEQ ID NO: 1, and coding region in the reply filed on 8/31/21 is acknowledged.  Due to the reasonable number of sequences, they have each been searched and examined.
Claims 9, 10, 13, 14, 16, and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/31/21.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites a method comprising administering an agent “and at least one of a reduction in cachexia”, etc.  As drafted, the claim requires administration of the agent and administration of the reduction of cachexia, which is not an agent, but rather an outcome.  Recitation of “an agent that inhibits expression or activity of cyclin-dependent kinase 19 (CDK19), wherein the agent results in a reduction of cachexia”, for example, would obviate this objection.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are directed to delivery of any agent that inhibits the expression or activity of CDK19, which is a genus of agents that have not been adequately described in the instant specification.
The specification discloses shRNAs targeted to CDK19 that result in a decrease in the viability of TNBC cells (Example 3).  The species of agents of the specification are not representative of the entire genus.  The agent as claimed can be specific for any target that may  have a secondary effect of CDK19 inhibition.  The specification does not adequately describe the structure required for the recited function of inhibiting expression or activity of CDK19.  Therefore, one would not be able to recognize which agents have the structure required for the recited function and would not be able to recognize that applicant was in possession of the entire genus at the time of filing.
Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.  Additionally, in Carnegie Mellon University v. Hoffman-La Roche Inc., Nos. 07-1266, -1267 (Fed. Cir. Sept. 8, 2008), the Federal Circuit affirmed that a claim to a genus described in functional terms was not supported by the specification’s disclosure of species that were not representative of the entire genus.  Furthermore, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. the court stated:
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398. 

The claims are rejected under the written description requirement for failing to disclose adequate species to represent the claimed genus, the genus being agents that inhibit the expression or activity of CDK19.

To achieve the desired function, it appears that the structure is required to be specific to the CEDK19 target sequence.  With regards to the species of siRNAs/shRNAs, Elbashir et al. (The EMBO Journal, Vol. 20, No. 23, pages 6877-6888, 2001) teaches that duplexes of 21-23 nt RNAs are the sequence specific mediators of RNAi and that even single mismatches between the siRNA duplex and the target mRNA abolish interference (abstract and page 6888).
Additionally, the specification does not adequately describe the structure required for the agent to inhibit expression or activity of CDK19 but not CDK8 as recited in claims 6 and 7.  The structure required for the function has not been adequately described.
Thus, having analyzed the claims with regard to the Written Description guidelines, it is clear that the specification does not disclose a representative number of species for agents within the instant enormous genus that are inhibitory of the target as claimed.  Thus, one skilled in the art would be lead to conclude that Applicant was not in possession of the claimed invention at the time the application was filed.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3-7 is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Porter et al. (WO 2013/116786 A1).
Porter et al. teaches methods of treating cancer comprising administering an effective or therapeutically effective amount of a small molecule compound that specifically inhibits CDK8/19.  Porter et al. teaches that the cancer can be triple negative breast cancer.
It is noted that the instant method is directed to a method of treating a patient with TNBC via delivery of an agent that inhibits CDK19.  These steps are taught by 
Porter et al. teach that the invention relates to the compounds and methods for inhibiting the Cyclin-Dependent Kinase Inhibitor (CDKI) pathway. More particularly, the invention relates to compounds and methods for inhibiting the CDKI pathway for studies of and intervention in senescence-related and other CDKI -related diseases. The invention provides new compounds having improved solubility and/or potency, and methods for their use. In various aspects, the invention relates to the treatment of cancer. The invention provides methods for chemoprevention and prevention of tumor recurrence or metastasis. The invention further provides diagnostic techniques for treatment for certain cancer types. The invention utilizes specific inhibitors of CDK8/19 and/or measurement of CDK8 levels in a patient (abstract).
Instant claims 6 and 7 recite outcomes rather than method steps.  The claims do not recite any specific structural requirement for the agent to differentiate it from any agent that inhibits CDK19.
Porter et al. teach that for purposes of the invention, "a small molecule compound that specifically inhibits CDK8/19" is a small molecule compound that inhibits one or more of CDK8 and CDK19 to a greater extent than it inhibits certain other CDKs. In some embodiments, such compounds further inhibit CDK8/19 to a greater extent than CDK9. In preferred embodiments, such greater extent is at least 2-fold more than CDK9. 

Porter et al. teaches that the small molecule compound that specifically inhibits CDK8 and CDK19 is selected from the group consisting of SNX2-1-162, SNX2-1-163, SNX2-1-164, SNX2-1-165, SNX2-1-166 and SNX2-1- 167. In some embodiments, the small molecule compound that specifically inhibits CDK8 and CDK19 is SNX2-1-165 (Senexin B). In some embodiments, the small molecule compound that specifically inhibits CDK8 and CDKI9 is selected from the group of structures shown in Figure 1. 
Porter et al. teach that Senexin B inhibits triple-negative breast cancer (TNBC) xenograft tumor growth and sensitizes TNBC xenografts to doxorubicin (example 13).  Combined treatment with Senexin B and doxorubicin showed an additive effect (Fig. 15 A).
Therefore, the claims are anticipated by Porter et al.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 11, 12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porter et al. (WO 2013/116786 A1), in view of Serrao et al. (2016,  Cdk8 and Cdk19 as Novel Regulators of BMP4 Induced EMT in Cancer, Master's thesis, 1-87),  Porter et al. (US 8598344 B2), and Gomez-Miragaya et al. (Stem Cell Reports, 8, 1392-1407, 2017).

It is noted that the instant method is directed to a method of treating a patient with TNBC via delivery of an agent that inhibits CDK19.  These steps are taught by Porter et al. The prior art is not required to recite the intended outcomes of the instant claims, which would necessarily flow from the method step.
Porter et al. teach that the invention relates to the compounds and methods for inhibiting the Cyclin-Dependent Kinase Inhibitor (CDKI) pathway. More particularly, the invention relates to compounds and methods for inhibiting the CDKI pathway for studies of and intervention in senescence-related and other CDKI -related diseases. The invention provides new compounds having improved solubility and/or potency, and methods for their use. In various aspects, the invention relates to the treatment of cancer. The invention provides methods for chemoprevention and prevention of tumor recurrence or metastasis. The invention further provides diagnostic techniques for treatment for certain cancer types. The invention utilizes specific inhibitors of CDK8/19 and/or measurement of CDK8 levels in a patient (abstract).
Instant claims 6 and 7 recite outcomes rather than method steps.  The claims do not recite any specific structural requirement for the agent to differentiate it from any agent that inhibits CDK19.
Porter et al. teach that for purposes of the invention, "a small molecule compound that specifically inhibits CDK8/19" is a small molecule compound that inhibits 
Porter et al. teach that the invention provides novel small molecule compounds that specifically inhibit CDK8 /CDK19, and have improved solubility and/or potency. In some embodiments, the small molecule compound has a structural formula I or II.
Porter et al. teaches that the small molecule compound that specifically inhibits CDK8 and CDK19 is selected from the group consisting of SNX2-1-162, SNX2-1-163, SNX2-1-164, SNX2-1-165, SNX2-1-166 and SNX2-1- 167. In some embodiments, the small molecule compound that specifically inhibits CDK8 and CDK19 is SNX2-1-165 (Senexin B). In some embodiments, the small molecule compound that specifically inhibits CDK8 and CDKI9 is selected from the group of structures shown in Figure 1. 
Porter et al. teach that Senexin B inhibits triple-negative breast cancer (TNBC) xenograft tumor growth and sensitizes TNBC xenografts to doxorubicin (example 13).  Combined treatment with Senexin B and doxorubicin showed an additive effect (Fig. 15 A).
It would have been obvious for the inhibitor to be a shRNA because Serrao et al. teach two independent shRNAs targeted to CDK8 and CDK19, respectively, with a result of reduction in target gene expression.  Serrao et al. teach targeting the coding region or the 3’UTR with the shRNA.  Serrao et al. is evidence of specifically targeting CDK19 with shRNA.  Serrao et al. teach that the Cdk19 sequence is 
It would have been obvious for the CDK19 targeting shRNA to comprise SEQ ID NO: 10 because Porter et al. (US ‘344 B2) teach a shRNA targeting CDK19 that comprises instant SEQ ID NO: 10 (See SEQ ID NO: 2 of Porter et al.).
Gomez-Miragaya et al. teach that CD10 and EpCAM are amongst a variety of markers in breast cancer that have shown to identify cancer stem cells (page 1392).  Therefore, these markers are naturally present in the cell and were known to be breast cancer markers.  It would have been obvious to therefore assay for them in the method of treating TNBC.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy Hudson Bowman whose telephone number is (571)272-0755.  The examiner can normally be reached on M-F 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AMY H BOWMAN/Primary Examiner, Art Unit 1635